 



Exhibit 10.2

LANCE, INC.

2005 Annual Performance Incentive Plan for Officers

         
Purposes and Introduction
  The primary purposes of the 2005 Annual Performance Incentive Plan for
Officers are to:
 
       

  •   Motivate behaviors that lead to the successful achievement of specific
sales, financial and operations goals that support Lance’s stated business
strategy.
 
       

  •   Emphasize link between participants’ performance and rewards for meeting
predetermined, specific goals.
 
       

  •   Focus participant’s attention on operational effectiveness from both an
earnings and an investment perspective.
 
       

  •   Promote the performance orientation at Lance and communicate to employees
that greater responsibility carries greater rewards because more pay is “at
risk.”
 
       

  For 2005, participants will be eligible to earn incentive awards based on
Corporate Return on Capital Employed (ROCE), Divisional Return on Net Assets
(RONA) and individual performance objectives against specific goals as described
below.
 
       

  •   ROCE is calculated as follows:

          Net Income + Interest Expense x (1 – Tax Rate)       Average Equity +
Average Debt

         
 
  •   RONA is calculated as follows:

          Operating Profit x (1 – Tax Rate)       Average Operating Assets –
Average Operating Liabilities

     
 
  Tax Rate shall be the actual income tax rate for ROCE and will be the income
tax rate in the operating plan for the applicable operating unit for RONA.
 
   

  To achieve the maximum motivational impact, plan goals and the awards that
will be received for meeting those goals will be communicated to participants as
soon as practical after the 2005 Plan is approved by the Compensation Committee
of the Board of Directors.
 
   

  Each participant will be assigned a Target Incentive, stated as a percent of
Base Salary. The Target Incentive Award, or a greater or lesser amount,

 



--------------------------------------------------------------------------------



 



     

  will be earned at the end of the plan year based on the attainment of
predetermined goals.
 
   

  Base Salary shall be the annual rate of base compensation for the Plan Year
which is set no later than April of such Plan Year.
 
   

  Following year-end, 100% of the awards earned will be payable to participants
in cash.
 
   
Plan Year
  The period over which performance will be measured is the Company’s fiscal
year.
 
   
Eligibility and Participation
  Eligibility in the Plan is limited to Officers of Lance who are key to Lance’s
success. The Compensation Committee of the Board of Directors will review and
approve participants nominated by the President and Chief Executive Officer.
Participation in one year does not guarantee participation in a following year,
but instead will be reevaluated and determined on an annual basis.
 
   

  Participants in the Plan may not participate in any other annual incentive
plan (e.g., sales incentives, etc.) offered by Lance or its affiliates.
Attachment A includes the list of 2005 participants approved by the Compensation
Committee at its January 26, 2005 meeting.
 
   
Target Incentive
Awards
  Each participant will be assigned a Target Incentive expressed as a percentage
of his or her Base Salary. Participants may be assigned Target Incentives by
position by salary level or based on other factors as determined by the
Compensation Committee.
 
   

  Target Incentives will be reevaluated at least every other year, if not
annually. If the job duties of a position change during the year, or Base Salary
is increased significantly, the Target Incentive shall be revised as
appropriate.
 
   

  Attachment A lists the Target Incentive and applicable performance measure for
each participant for the 2005 Plan Year. These Target Incentives will be
reviewed and adjusted annually by the Compensation Committee. Target Incentives
will be communicated to each participant as close to the beginning of the year
as practicable, in writing. Final awards will be calculated by multiplying each
participant’s Target Incentive by the appropriate percentage (based on financial
and individual performance for the year, as described below).

2



--------------------------------------------------------------------------------



 



     
Performance Measures and Award Funding
  The 2005 financial performance measures for the Company as a whole and the
operating units are shown below. Specific goals and related payouts are also
shown below.
 
   

  Each operating unit will fund its own awards.

                                  Minimum     Target     Maximum    
Lance, Inc. (ROCE)
      *%        *%        *%  
Lance Co. (RONA)
      *%        *%        *%  
Vista/Tamming (RONA)
      *%        *%        *%  
Award Level Funded
    50%     100%     200%  
[*Targets not required to be disclosed]
                       

     
 
  Percent of payout will be determined on a straight line basis between minimum
and maximum. There will be no payouts unless the minimum applicable performance
measure is reached and there will be no payouts if the Company as a whole does
not reach the minimum applicable performance measure.
 
   

  The performance measures, specific numerical goals and the role of individual
performance in determining final payouts will be communicated to each
participant at the beginning of the year. Final Target Incentive Awards will be
calculated after the Compensation Committee has reviewed the Company’s audited
financial statements for 2005 and determined the performance level achieved.
 
   

  Minimum, Target and Maximum levels will be defined at the beginning of each
year for each performance measure.
 
   

  The following definitions for the terms Maximum, Target and Minimum should
help set the goals for each year, as well as evaluate the payouts:

         
 
  •   Maximum: Excellent; deserves an above-market bonus  


  •   Target: Normal or expected performance; deserves market level bonus  


  •   Minimum: Lowest level of performance deserving payment above base salary;
deserves below market bonus  


  •   Below minimum: Deserves no additional pay beyond base salary

     
Individual
Performance
  Each Officer will receive 100% of his or her Target Incentive Award based on
his or her applicable performance measure except for those participants listed
on Attachment B, who will receive 75% to 90% of his or her Target Incentive
Award based on his or her applicable performance measure and the remainder based
on his or her individual performance objective listed on

3



--------------------------------------------------------------------------------



 



     

  Attachment B.
 
   
Form and Timing of Payments
  Final award payments will be made in cash as soon as practicable after award
amounts are approved by the Compensation Committee of the Board of Directors.
All awards will be rounded to the nearest $100.
 
   
Change in Status
  An employee hired into an eligible position during the year may participate in
the Plan for the balance of the year on a pro rata basis.
 
   
Certain Terminations of Employment
  In the event a participant voluntarily terminates employment or is terminated
involuntarily before the end of the year, any award will be forfeited. In the
event of death, permanent disability, or normal or early retirement, the award
will be paid on a pro rata basis at the higher of the Target Incentive or actual
performance after the end of the plan year. Awards otherwise will be calculated
on the same basis as for other participants, except that any adjustment for
individual performance will be based on performance prior to the termination of
employment.
 
   
Change In
Control
  In the event of a Change in Control, pro rata payouts will be made at the
greater of (1) Target or (2) actual results for the year-to-date, based on the
number of days in the plan year preceding the Change in Control. Payouts will be
made within 30 days after the relevant transaction has been completed.
 
   

  “Change in Control” means, and shall be deemed to have occurred upon, the
first to occur of any of the following events:
 
   

  (i) Any Outside Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding securities; or
 
   

  (ii) During any period of two (2) consecutive years (not including any period
prior to the date hereof), individuals who at the beginning of such period
constitute the Board (and any new Director, whose nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the Directors then in office who either were Directors at the beginning of the
period or whose nomination for election was so approved) cease for any reason to
constitute a majority of the members of the Board; or
 
   

  (iii) The stockholders of the Company approve: (i) a plan of complete
liquidation of the Company; or (ii) an agreement for the sale or disposition of
all or substantially all of the Company’s assets other than a sale or
disposition of all or substantially all of the Company’s assets to an entity at
least sixty percent (60%) of the combined voting power of the voting securities
of which are owned by the stockholders of the Company in

4



--------------------------------------------------------------------------------



 



     

  substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition; or
 
   

  (iv) The stockholders of the Company approve a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.
 
   

  However, in no event shall a “Change in Control” be deemed to have occurred
with respect to a Participant if that Participant is part of a purchasing group
which consummates the Change in Control transaction. A Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the acquiring company or group or
surviving entity (the “Purchaser”) except for ownership of less than one percent
(1%) of the equity of the Purchaser.
 
   

  “Beneficial Owner” has the meaning ascribed to such term in Section 13(d) of
the Exchange Act and Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
 
   

  “Board” means the Board of Directors of the Company.
 
   

  “Director” means a member of the Board.
 
   

  “Member of the Van Every Family” means (i) a lineal descendant of Salem A. Van
Every, Sr., including adopted persons as well as persons related by blood,
(ii) a spouse of an individual described in clause (i) of this Paragraph or
(iii) a trust, estate, custodian and other fiduciary or similar account for an
individual described in clause (i) or (ii) of this Paragraph.
 
   

  “Outside Person” means any Person other than (i) a Member of the Van Every
Family, (ii) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or (iii) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the Company.
 
   

  “Participant” means an employee of the Company who is granted an Award under
this Plan.
 
   
Withholding
  The Company shall withhold from award payments any Federal, foreign, state or
local income or other taxes required to be withheld.

5



--------------------------------------------------------------------------------



 



     
Communications
  Progress reports should be made to participants quarterly showing the
year-to-date performance results and the percentage of Target Incentives that
would be earned if results remain at that level for the entire year.
 
   
Executive Officers
  Notwithstanding any provisions to the contrary above, participation, Target
Incentive Awards and prorations for executive officers, including the President
and Chief Executive Officer, shall be approved by the Compensation Committee.
 
   
Governance
  The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures,
performance objectives and final award determination. The Committee retains the
discretion to adjust any award due to extraordinary events such as acquisitions,
dispositions, required accounting adjustments or similar events; anomalies
affecting the calculations under a performance measure or where fairness to
participants or the Company require an adjustment. The decisions of the
Committee shall be conclusive and binding on all participants.

6



--------------------------------------------------------------------------------



 



Attachment A

                          Performance   Award   Target Name   Title   Measure  
Percentage   Incentive
 
               
P. A. Stroup, III
  President and Chief Executive Officer   Lance, Inc. ROCE   *%   $*
 
               
H. D. Fields
  Vice President and President, Vista Bakery, Inc.   Vista/Tamming
RONA   *%   $*
 
               
L. R. Gragnani, Jr.
  Vice President - Information Technology/CIO   Lance, Inc. ROCE   *%   $*
 
               
E. D. Leake
  Vice President - Human Resources   Lance, Inc. ROCE   *%   $*
 
               
B. C. Preslar
  Vice President - Finance and Chief Financial Officer   Lance, Inc. ROCE   *%  
$*
 
               
F. I. Lewis
  Vice President - Sales   Lance Co. RONA   *%   $*
 
               
D. R. Perzinski
  Treasurer   Lance, Inc. ROCE   *%   $*
 
               
M. E. Wicklund
  Controller and Assistant Secretary   Lance, Inc. ROCE   *%   $*

[*Award targets omitted for participants as targets not required to be
disclosed.]

 



--------------------------------------------------------------------------------



 



Attachment B

                          Individual         Individual   Performance        
Performance   Objective Name   Title   Objective   Percentage
 
           
P. A. Stroup, III
  President and Chief Executive Officer   Lance, Inc. Safety   *%
 
           
H. D. Fields
  Vice President and President, Vista Bakery, Inc.   Vista/Tamming Safety   *%
 
           
E. D. Leake
  Vice President - Human Resources   Lance, Inc. Safety   *%
 
           
F. I. Lewis
  Vice President - Sales   Direct Store Delivery Net Sales Growth   *%

[*Objective percentage omitted for participants as targets not required to be
disclosed.]

 